       Case 1:20-cv-01727-LJV Document 1 Filed 11/25/20 Page 1 of 13



UNITED STATES DISTRICT COURT                                                        vised 07/07 WDNY
WESTERN DISTRICT OF NEW YORK

 Harvey Miles, Jr.
  141 E. F~rry                                      Jury Trial Demanded: Yes__ No__
  Buff3l0, NY 142QB
        Name(s) of Plaintiff or Plaintiffs


                           -vs-                             DISCRIMINATION COMPLAINT
  POLICE ATHLETIC LEAGUE OF BUFFALO
                                                            - - - --CV- - - - - -
    65 Niagara Square, 21st Floor
     Buffalo, NY 14202
       Name of Defendant or Defendants                                 20              C V1727_,V
You should attach a copy of your original Equal Employment Opportunity Commission
(EEOC) complaint, a copy of the Equal Employment Opportunity Commission decision, AND
a copy of the "Right to Sue" letter you received from the EEOC to this complaint. Failure to do
so may delay your case.
Note: Only those grounds raised in the charge filed with the Equal Employment Opportunity
        Commission can be considered by the federal district court under the federal
        employment discrimination statutes.

This action is brought for discrimination in employment pursuant to (check only those that
apply):

_ _ Title VII of the Civil Rights Act of 1964, as codified, 42 U.S.C. §§ 2000e to 2000e-17
    (amended in 1972, 1978 and by the Civil Rights Act of 1991, Pub.L.No. 102-166) (race,
    color, gender, religion, national origin).
            NOTE: In order to bring suit in federal district court under Title
            VII, you must first obtain a right to sue letter from the Equal
            Employment Opportunity Commission.

_ _ Age Discrimination in Employment Act of 1967, as codified, 29 U.S.C. §§ 621-634
    (amended in 1984, 1990, and by the Age Discrimination in Employment Amendments of
    1986, Pub.L.No. 99-592, the Civil Rights Act of 1991, Pub.L.No. 102-166).
           NOTE: In order to bring suit in federal district court under the Age
           Discrimination in Employment Act, you must first file charges with the
           Equal Employment Opportunity Commission.

~ Americans with Disabilities Act of 1990, as codified, 42 U.S.C. §§ 12112-12117
  (amended by the Civil Rights Act of 1991, Pub.L.No. 102-166).
        NOTE: In order to bring suit in federal district court under the Americans
        with Disabilities Act, you must first obtain a right to sue letter from the
        Equal Employment Opportunity Commission.

JURISDICTION is specifically conferred upon this United States District Court by the
aforementioned statutes, as well as 28 U.S.C. §§ 1331, 1343. Jurisdiction may also be
appropriate under 42 U.S.C. §§ 1981, 1983 and 1985(3), as amended by the Civil Rights Act of
1991, Pub.L.No. 102-166, and any related claims under New York law.
       Case 1:20-cv-01727-LJV Document 1 Filed 11/25/20 Page 2 of 13



 In addition to the federal clainis indicated above, you may wish to iuchidc New York State
 claims, pursuant to 28 U.S.C. § 1367(a).

                New York State Human Rights Law,N.Y. Exec. Law §§ 290 to 297 (age, race,
               creed, color, national origin, sexual orientation, military status, sex, disability,
               predisposing genetic characteristics, marital status).

PARTIES


 1.     My address is:       141 R. Ferrv
                             Buffalo. NY 14208




        My telephone number is:         716-563-4952


2.     The name ofthe employer(s), labor organization, employment agency, apprenticeship
       committee, state or local government agency who I believe discriminated against me
       is/are as follows:

       Name:       POLICE ATHLETIC LEAGUE OF BUFFALO

       Number ofemployees:           50 plus
       Address:          65 Niagara Square. 21st Floor
                         Buffalo. NY 14202




3.     (If different flian the above),the name and/or the address of the defendant with
       whom I sought employment, was employed by, received my paycheck from or
       whom I believed also controlled the terms and conditions under which I were paid
       or worked. (For example, you worked for a subsidiary ofa larger company and
       that larger company set personnel policies and issued you your paycheck).

       Name:


       Address:




CLAIMS


4.     I was first employed by the defendant on (date):     October 30,2017
      Case 1:20-cv-01727-LJV Document 1 Filed 11/25/20 Page 3 of 13



5.    As nearly as possible, the date when the first alleged discriminatory act occurred is:
            January 2018


6.    As nearly as possible, the date(s) when subsequent acts ofdiscrimination occurred (ifany
      did): I requested reasonable accommodations. I received no response.
             Mv workload was changed during Summer 2018.



7.    I believe that the defendant(s)

      a.              Are still committing these acts against me.
      b. X            Are not still committing these acts against me.
      (Complete this next item only if you checked "b" above) The last discriminatory act
      against me occurred on(date) Tune 13. 2019


8.    (Complete this section only if you filed a complaint with the New York State Division of
      Human Rights)

      The date when I filed a complaint with the New York State Division ofHuman Rights is

      _(estimate the date, if necessary)

      I filed that complaint in(identify the city and state):


      The Complaint Number was:


9.    The New York State Human Rights Commission did                      /did not
      issue a decision. (NOTE: If it did issue a decision, you must attach one copy ofthe
      decision to each copy ofthe complaint; failure to do so will delay the initiation of your
      case.)

10.   The date(if necessary, estimate the date as accurately as possible)I filed charges with the
      Equal Employment Opportunity Commission(EEOC)regarding defendant's alleged
      discriminatory conduct is:


11.   The Equal Employment Opportunity Commission did                        /did not
                       issue a decision. (NOTE: If it did issue a decision, you must attach one
      copy ofthe decision to each copy ofthe complaint; failure to do so will delay the
      initiation of your case.)

12.   The Equal Employment Opportunity Commission issued the attached Notice of Right to
      Sue letter which 1 received on:   1 nw.O                           .(NOTE: If it
      Case 1:20-cv-01727-LJV Document 1 Filed 11/25/20 Page 4 of 13



      did issue a Right to Sue letter, you must attach one copy ofthe decision to each copy of
      the complaint; failure to do so will delay the initiation of your c^e.)

13.   I am complaining in this action ofthe following types of actions by the defendants:

      a.               Failure to provide me with reasonable accommodations to the application
                       process


      b.               Failure to employ me

      c.               Termination of my employment

      d.              Failure to promote me

      e.      X       Failure to provide me with reasonable accommodations so 1 can perform
                      the essential functions of my job

      f.              Harassment on the basis of my sex
                      I

      g.              Harassment on the basis of unequal terms and conditions of my
                      employment

      h-      ^       Retaliation because I complained about discrimination or harassment
                      directed toward me


      i.              Retaliation because I complained about discrimiuation or harassment
                      directed toward others

      j.              Other actions(please describe)




14.   Defendant's conduct is discriminatory with respect to which ofthe following (check all
      that apply):

      a.       'Race                                f.         Sexual Harassment

      b.           Color                            g.         Age
                                                                                   Date of birth
      c.           Sex
                                                    h. X     Disability
      d.           Religion                         Are you incorrectly perceived as being
                                                    disabled by your employer?
      e.          National Origin                             ^ yes       no

15.   I believe tiiat I was   X /was not         intentionally discriminated against by the
      defendant(s).
                    Case 1:20-cv-01727-LJV Document 1 Filed 11/25/20 Page 5 of 13



             16.     I believe that the defendant(s)is/are         is not/are not   X still conunitting these acts
                     against me. (If you answer is that the acts are not still being committed, state when;
                         6/13/19                 and why the defendant(s)stopped committing these acts against
                     you:
                              The acts ended at termination ofempoloyment.


             17.     A copy of the charge to the Equal Employment Opportunity Commission is attached
                     to this complaint and is submitted as a brief statement ofthe facts of my claim.
                    (NOTE: You must attach a copy ofthe original complaint you filed with the Equal
                    Employment Opportunity Commission and a copy of the Equal Employment
                    Opportunity Conunission affidavit to this complaint; failure to do so will delay
                     initiation of your case.)

             18.     The Equal Employment Opportunity Commission (check one):
                            has not issued a Right to sue letter
                        X has issued a Ri^t to sue letter, which I received on        8/31/2020


             19.     State here as briefly as possible thefacts of your case. Describe how each defendant is
                     involved, including dates and places. Do not give any legal arguments or cite any cases
                     or statutes. If you intend to allege a number ofrelated claims, number and set forth each
                     claim in a separate paragraph. (Use as much space as you need. Attach extra sheets if
                     necessary.)

I am an individual with a disability. Because ofthis I have been discriminated against. On October 30,2017.1 was hired as a
Program Director. Beginning in January 2018 and on June 28,2018,1 requested reasonable accommodations. I received no
response. My workload was changed during Summer 2018. My only evaluation was scheduled for April 2018.1 was not given ni}-
evaluation until August 2018, after my employer was awareof my disability and request for accommodation. My supervisor,
Nekia Kemp (Executive Director) became aware ofthe specific nature of my disability in connection with my June 2018 request
for discrimination. On November 28,2018,1 was berated in front ofsubordinates because of my disability. Ms. Kemp stated,
Harvey has sleep issues after I arrived late to a meeting. Despite not receiving any prior discipline,I was issued a Final Warning
on March 18, 2019. On or about May 31,2019,1 was notified by Ms. Kemp that, going forward,I would be required to make
requests for time off 30 days in advance. On June 5,2019,1 was suspended without pay until June 13,2019.
On June 13,2019,1 was terminated. Based on the above,1 believe that I have been discriminated against because of disability
(including record of disability and being regarded as disabled) in violation of the Americans with Disabilities Act and other
Federal, state and local anti-discrimination statutes
            FOR LITIGANTS ALLEGING AGE DISCRIMINATION

            20.     Since filing my charge ofage discrimination with the Equal Employment C^portunity
                    Commission regarding defendant's alleged discriminatory conduct
                               60 days or more have elapsed                 less than 60 days have elapsed

            FOR LITIGANTS ALLEGING AN AMERICANS WITH DISABILITIES ACT CLAIM


            21.     I first disclosed my disability to my employer(or my employer first became aware of my
                    disability on                         Beginning in January 2018
        Case 1:20-cv-01727-LJV Document 1 Filed 11/25/20 Page 6 of 13



22.     The date on which I first asked my employer for reasonable accommodation of my
        disability is Beginning in January 2018 verbally and on Tune 28.2018. written.


23.     The reasonable accommodations for my disability(ifany)fiiat my employer provided to
        me are;
        I requested reasonable accommodations. I received no response to mv request.



24.     The reasonable accommodation provided to me by my employer were            ^/were not
          X       effective.


WHEREFORE,I respectfully request this Court to grant me such reliefas may be appropriate,
including injimctive orders, damages,costs and att(^ey's fees.
D«ed:


                                                            Plajg^iPg^ignature
                         Case 1:20-cv-01727-LJV Document 1 Filed 11/25/20 Page 7 of 13

 EEOC Form 161 (11/16)                   U.S. Equal Employment Opportunity Commission

                                                   Dismissal and Notice of Rights
 To:       Harvey Miles, Jr.                                                              From: Buffalo Local Office
           141 E. Ferry                                                                         300 Pearl Street
           Buffalo, NY 14208                                                                    Suite 450
                                                                                                Buffalo, NY 14202



       □                    On behalf of person(s) aggrieved whose identity is
                            CONFIDENTiAL (29 CFR S1601.7(a))
 EEOC Charge No.                            EEOC Representative                                                                                Telephone No.
                                               Jean E. Mulligan,
 525-2019-00659                                 Investigator                                                                                   (716)431-5013
 THE EEOC IS CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOWING REASON:
       □         The facts alleged In the charge fall to state a claim under any of the statutes enforced by the EEOC.
       □         Your allegations did not Involve a disability as defined by the Americans With Disabilities Act.
       □ The Respondent employs less than the required number of employees or Is not otherwise covered by the statutes.
       I     I   Your charge was not timely filed with EEOC; In other words, you waited too long after the date(s) of the alleged
                 discrimination to file your charge

       m         The EEOC issues the following determination: Based upon Its Investigation, the EEOC is unable to conclude that the
                 Information obtained establishes violations of the statutes. This does not certify that the respondent Is In compliance with
                 the statutes. No finding Is made as to any other Issues that might be construed as having been raised by this charge
       □         The EEOC has adopted the findings of the state or local fair employment practices agency that Investigated this charge.
       □         Other (briefly state)

                                                         - NOTICE OF SUIT RIGHTS -
                                                   (See the additional information attached to this form.)

Title VII, the Americans with Disabilities Act, the Genetic Information Nondiscrimination Act, or the Age
Discrimination in Employment Act: This will be the only notice of dismissal and of your right to sue that we will send you.
You may file a lawsuit against the respondent(s) under federal law based on this charge in federal or state court. Your
lawsuit must be filed WITHIN 90 DAYS of your receipt of this notice; or your right to sue based on this charge will be
lost. (The time limit for filing suit based on a claim under state law may be different.)

Equal Pay Act (EPA): EPA suits must be filed in federal or state court within 2 years (3 years for willful violations) of the
alleged EPA underpayment. This means that backpay due for any violations that occurred more than 2 vears (3 vears)
before you file suit may not be collectible.

                                                                      On behalf of the Commission
                                            . j|                       I—I   IX*    I                   Digitally signed by Maureen C. Kielt
                                            lY/I ^ I                         fv                         ON: cn=MaureenC. Kielt, o=Equal Employment Opportunity Commission, oil-Buffalo
                                            IVIOwll               I          r\l vJ I L                 Local Office, email=maureen.kielt(§)eeoc.gov,c=US
                                                                                                        Date: 2020.08.30 08:28:38 -04'00'
Enclosures(s)                                                         Maureen Klelt,                                                                (Date Mailed)
                                                                Local Office Director
cc:
             Nekia Kemp                                                                        Milbrand, Esq.
             Executive Director                                                         BARCLAY DAMON, Llp
             POLICE ATHLETIC LEAGUE OF BUFFALO                                          200 Delaware Avenue
             65 Niagara Square, 21st Fioor                                              Suite 1200
             Buffaio, NY 14202                                                          Buffalo, NY 14202
                          Case 1:20-cv-01727-LJV Document 1 Filed 11/25/20 Page 8 of 13

EEOC Form 5(ll/09)


                           Charge of Discrimination                                                           Charge Presented To:                    Agency(ies)Charge No(s):
                 This form is affected by the Privacy Act of1974. See enclosed Privacy Act
                      Statement and other information before completing this form.
                                                                                                                  1 1 FEPA
                                                                                                                  [x] EEOC                                 525-2019-00659

                                                             New York State Division OfHuman Rights                                                                    and EEOC
                                                                                State orlocalAgency,ifany
Name (indicate Mr., Ms.,Mrs.)                                                                                                      Home Phone                        Year of Birth

Mr.Harvey Miles                                                                                                              (716)563-4952
Street Address                                                                         City, State and ZIP Code

141E.Ferry, BUFFALO,NY 14208


Named is the Employer,Labor Organization,Employment Agency,Apprenticeship Committee,or State or Local Government Agency That I Believe Discriminated
Against Me or Others. {Ifmore than two,list underPARTICULARS below)
Name                                                                                                                      No. Employees, Members                   Phone No.

POLICE ATHLETIC LEAGUE OF BUFFALO                                                                                              15-100                        (716)851-4618
Street Address                                                                         City, State and ZIP Code

65 Niagara Square,21st Floor,21 st floor, BUFFALO, NY 14202

Name                                                                                                                      No.Employees, Members                   Phone No.




Street Address                                                                         City, State and ZIP Code




DISCRIMINATION BASED ON (Check appropriate box(es).)                                                                             DATE(S) DISCRIMINATION TOOK PLACE
                                                                                                                                           Earliest                        Latest


  □ RACE □ COLOR          □ SEX    □ RELIGION □                                                      NATIONAL ORIGIN                  01-01-2018                    06-13-2019

   □ RETALIATION □ AGE          DISABILITY   □                                                 GENETIC INFORMATION


        □ OTHER (Specify)                                                                                                                 □           CONT INUING ACTION


THE PARTICULARS ARE (ifadditionalpaper is needed, attach extra sheet(s)):
  I am an individual with a disability. Because of this I have been discriminated against

  On Octohtf 30,2017,1 was hired as a Program Director.

  Beginning in January 2018 and on June 28,2018,1 requested reasonable accommodations. I received no response.
  My worldoad was changed during Summer 2018.

 My only evaluation was scheduled for April 2018. I was not given my evaluation until August 2018, after my employer was aware
  of n^r (lability and request for accommodation.
 My supervisor, Nekia Kemp (Executive Director) became aware of tbe specific nature of n^ disability in coimection with my June
 2018 request for discrimination.

  On November 28,2018,1 was berated in front of subordinates because of my disability. Ms. Kemp stated, Harvey has sleep issues
I want this charge filed with both the EEOC and the State or local Agency, if any. I will           NOTARY - When necessary for State and Local Agency Requirements
advise the agencies if I change my address or phone number and I will cooperate fiilly with
them in the processing of my charge in accordance with their procedures.
                                                                                                    I swear or affirm that I have read the above charge and that it is true to the
I declare under penalty of peijuiy that the above is true and correct.                              best of my knowledge, information and belief.
                                                                                                    SIGNATURE OF COMPLAINANT




                                                                                                    SUBSCRIBED AND SWORN TO BEFORE ME THIS DATE
         Digitally signed by Harvey Miles on 06-13-2019 02:14 PM EOT                                {month, day, year)
                         Case 1:20-cv-01727-LJV Document 1 Filed 11/25/20 Page 9 of 13

EEOC Form 5(ll/09)

                          Charge of Discrimination                                                         charge Presented To:              Agency(ies) Charge No(s):
                This form is affected by the Privacy Act of1974. See enclosed Privacy Act
                     Statement and other information before completing this form.
                                                                                                              1 1 FEPA
                                                                                                              1   1

                                                                                                             |X| EEOC                              525-2019-00659

                                                            New York State Division OfHuman Rights                                                              and EEOC
                                                                               state or healAgency,ifany
  af£er I arrived late to a meeting.

  Despite not receiving any prior discipline,I was issued a Final Warning on March 18,2019.

  On or about May 31,2019,1 was notified by Ms.Kemp that,going forward,I would be required to make requests for time off30
  days in advance.

  OnJune 5,2019,1 was suspended without pay untilJune 13,2019.

  OnJune 13,2019,1 was terminated.

  Based on the above,I believe that I have been discriminated against because ofdisability(including record ofdisability and being
 regarded as disabled)in violation ofthe Americans with Disabilities Act and other Federal,state and local anti-discrimination
  statutes.




I want this charge filed with both the EEOC and the State or local Agency,ifany. I will         NOTARY - When necessaryforState andLocalAgencyRequirements
advise the agencies ifI change my address or phone number and I will cooperate fully with
them in the processing of my charge in accordance with their procedures.
                                                                                                1 swear or affirm that 1 have read the above charge and that it is true to the
I declare under penalty of perjury that the above is true and correct.                          best of my knowledge,information and belief.
                                                                                                SIGNATURE OF COMPLAINANT




                                                                                                SUBSCRIBED AND SWORN TO BEFORE ME THIS DATE
         Digitally signed by Harvey Miles on 06-13-2019 02:14PM EOT                             {month, day,yea
                   Case 1:20-cv-01727-LJV Document 1 Filed 11/25/20 Page 10 of 13

CP Enclosure with EEOC Form 5(11/09)

Privacy ActStatement: Under the Privacy Act of 1974,Pub.Law 93-579, authority to request personal data
and its uses are:

1.      Form Number/Title/Date. EEOC Form 5,Charge ofDiscrimination (11/09).
2.      Authority. 42 u.s.c. 20ooe-5(b),29 u.s.c. 211,29 u.s.c.626,42 u.s.c. 12117,42 u.s.c. 2ooofF-6.

3. PrincipalPurposes. The purposes of a charge,taken on this form or otherwise reduced to writing
(whether later recorded on this form or not)are, as applicable under the EEOC anti-discrimination
statutes(EEOC statutes), to preserve private suit rights under the EEOC statutes,to invoke the EEOC's
jurisdiction and,where dual-filing or referral arrangements exist, to begin state or local proceedings.
4.      Routine Uses. This form is used to provide facts that may establish the existence of matters covered
by the EEOC statutes(and as applicable, other federal, state or local laws). Information given will be used
by staffto guide its mediation and investigation efforts and,as applicable, to determine,conciliate and
litigate claims of unlawful discrimination. This form may be presented to or disclosed to other federal,
state or local agencies as appropriate or necessary in carrying out EEOC's functions. A copy of this charge
will ordinarily be sent to the respondent organization against which the charge is made.
5.      Whether Disclosure is Mandatory;Effect of Not Giving Information. Charges must be reduced to
writing and should identify the charging and responding parties and the actions or policies complained
of. Without a written charge,EEOC will ordinarily not act on the complaint. Charges under Title VII,the
ADA or GINA must be sworn to or affirmed (either by using this form or by presenting a notarized
statement or unsworn declaration under penalty of perjury); charges under the ADEA should ordinarily
be signed. Charges may be clarified or amplified later by amendment. It is not mandatory that this form
be used to make a charge.

                                       Notice OF RightTO Request Substantial Weight Review

Charges filed at a state or local Fair Employment Practices Agency(FEPA)that dual-files charges with
EEOC will ordinarily be handled first by the FEPA. Some charges filed at EEOC may also be first handled by
a FEPA under worksharing agreements. You will be told which agency will handle your charge. When the
FEPA is the first to handle the charge,it will notify you ofits final resolution ofthe matter. Then,if you
wish EEOC to give Substantial Weight Review to the FEPA's final findings, you must ask us in writing to do
so within 15 days of your receipt ofits findings. Otherwise, we will ordinarily adopt the FEPA's finding
and close our file on the charge.

                                             Notice of Non-Retauation Requirements

Please notify EEOC or the state or local agency where you filed your charge ifretaliation is taken against
you or others who oppose discrimination or cooperate in any investigation or lawsuit concerning this
charge. Under Section 704(a)ofTitle VII, Section 4(d) of the ADEA,Section 503(a) ofthe ADA and Section
207(f) of GINA,it is unlawful for an employerto discriminate against present or former employees orjob
applicants,for an employmentagencyto discriminate against anyone,or for a union to discriminate
against its members or membership applicants, because they have opposed any practice made unlawful
by the statutes, or because they have made a charge,testified, assisted, or participated in any manner in
an investigation, proceeding,or hearing under the laws.The Equal Pay Act has similar provisions and
Section 503(b)ofthe ADA prohibits coercion,intimidation,threats or interference with anyone for
exercising or enjoying, or aiding or encouraging others in their exercise or enjoyment of, rights under the
Act.
                Case 1:20-cv-01727-LJV Document 1 Filed 11/25/20 Page 11 of 13



AO 440(Rev.06/12) SummoDS in a Civil Action


                                    United States District Court
                                                          for the




        Harvey Miles, Jn


                          Plaintiff(s)
                              V.                                    Civil Action No.


   POLICE ATHLETIC LEAGUE OF BUFFALO



                         D€fendant(s)


                                              SUMMONS IN A CIVIL ACTION

To:(Defendant's name and address)

  Nekia Kemp
  Executive Director
  POLICE ATHLETIC LEAGUE OF BUFFALO
  65 Niagara Square, 21st Floor
  Buffalo, NY 14202

         A lawsuit has been filed against you.

         Within 21 days after service ofthis summons on you(not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee ofthe United States described in Fed. R. Civ.
P. 12(a)(2) or(3)— you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,
whose name and address are:




       If you fail to respond,judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                      CLERK OF COURT



Date:
                                                                                 Signature ofClerk or Deputy Clerk
                  Case 1:20-cv-01727-LJV Document 1 Filed 11/25/20 Page 12 of 13


AO 440(Rev.06/12) Siunmoxis in a Civil Action(Page 2)

Civil Action No.


                                                         PROOF OF SERVICE
                   (This section should not befiled with the court unless required by Fed. R. Civ. P.4(I))

          This summons for(name ofindividual and Me,ifany)
was received by me on(date)


          □ I personally served the summons on the individual at ^l^tce)
                                                                               on (date)                            ; or

          □ 1 left the summons at the individual's residence or usual place of abode with (name)
                                                                , a person of suitable age and discretion who resides there,
          on (date)                              , and mailed a copy to the individual's last known address; or

          □ I served the summons on (name of individual)                                                                     , who is
           designated by law to accept service of process on behalf of (name oforganization)
                                                                               on (date)                            ; or


          □ I returned the summons unexecuted because                                                                             ; or

          □ Other




          My fees are $                          for travel and $                  for services, for a total of $          o.OO


          I declare under penalty of peijury that this information is true.



Date:
                                                                                           Server's signature



                                                                                       Printed name and title




                                                                                           Server's address


Additional information regarding attempted service, etc:
                               Case 1:20-cv-01727-LJV Document 1 Filed 11/25/20 Page 13 of 13

 IS 44 (Rev. 09/19)
                                                                                          CIVIL COVER SHEET
 J iS 44 civil cover sheet and the information contained herein neither rg.>lace nor supplement the filing and service of pleadings or other papers as required by law except as
 provided by local rules ofcourt. This form, approved by the Judicial Conlcrence ofthe United States in September 1974, is required for the use of the Clerk ofCourt for the
 l?i-rpose ofinitiating the civil docket sheet.                 INSTRUCTIONS ON NEXTPAGE OF THIS FORM.)
 L (a) PLAINTIFFS                                                                                                                    DEFENDANTS
             Harvey Miles, Jr.                                                                                                        POLICE ATHLETIC LEAGUE OF BUFFALO

   (b) County ofResidence ofFirst Listed Plaintiff                                                                                   County ofResidence ofFirst Listed Defendant
                                (EXCEPTIN UE.PLAINTIFF CASES)                                                                                             (INU.S. PLAINTIFF CASESONLY)
                                                                                                                                     NOTE:    IN LAND CONDEMNATION CASES,USE THE LOCATION OF
                                                                                                                                              THE TRACT OF LAND INVOLVED.


   (c) A.1tsyrneys(FirmName,AdJKSs, aiulTeleph<meNimber)                                                                             Attorneys (IfKnown)




 IL BASIS OF JUMSDICTION (Place cm "X"in One Box Only)                                                            in. CITIZENSHIP OF PRINCIPAL PARTIES(Phce an "X"in One Boxfor Flomnff
                                                                                                                           (For Diversity Cases Only)                                          and One Boxfor Defendam)
   1     U.S. Government              O 3 Federal Question                                                                                              PTF      DEF                                               PTF    .DEF
           Plaintiff                        (U.S. Government Not a Forty)                                             Ciiizenof This State              (X 1      0 1      Incorporated or Principal Place         O 4    .0 4
                                                                                                                                                                             ofBusiness In This State

         U.S. Government              O 4 Divcrsi^'                                                                   Citizen of Another State          Q 2       0 2 Incorpomtcd and hincipal Place               o 5     as
           Defendant                        (Indicate Citizenship ofParties in Item HI)                                                                                       ofBusiness In Another State

                                                                                                                      Citizen or Subject ofa            03        0 3 Foreign Nation                               O 6    06
                                                                                                                        Foreign Counttv
1\» NATURE OF SUIT(place an "X"in One Box Only)                                                                                                                    Click here for: Nature o ^SimCodeDe^^
            CCHSOTRACT                                              jmm
   110 Insurance                       PEBSONAL INJURY                                  PERSONAL INJURY               O 625 Drug Related Seizure            a 422 Appeal 28 use 158           □ 375 False Claims Act
   A 20 Maiine                      D 310 Airplane                               O 365Pcrsoaallnjuiy -                      of Property 2 2 use 881         a 423 Withdrawal                  a 376 Qui Tam (31 USC
   130 Miller Act                   □ 315 Airplane Product                                  Product Liability         a 690 Other                                 28 USC157                         3729(a))
   !40 Negotiable lastniment              Liability                              □ 367 Health Care/                                                                                           O 400 State Rcappoifionmont
   1.50 Recovery ofOverpayment □ 320 Assault, Libel Sc.                                Phamiaceutical                                                                                         O 410 Antitrust
       & Enforcement ofJudgment      Slander                                               Personal Injury                                                  O 820 Copyrights                  D 430 Banks and Banking
   \ 51 Medicare Act                O 330 Federal Employers'                               Product Liability                                                D 830 Patent                      D 450 Commerce
   5 52 Reccjveiy ofDefeulted                 Liability                         O 368 Asbestos Personal                                                     D 835 Patent - Abbreviated        G! 460 Deportation
         Student Loans              O 340 Marine                                            Injury Product                                                        New Drug Application        D 470 Racketeer Infiuenced and
      (Excludes Veterans)           O 345 Marine Product                                    Liability                                                       O 840 Trademark                           Corrupt Organizations
   153 Recovery ofOverpayment                 Liaibility                         PERSONAL PROPERTY                                                                                            □ 480 Consumer Credit
       of Veteran's Benefits        O 350 Motoi' Vehicle                        O 370 O&cr Fraud   O 710 Fair Labor Standards                               O 861 HIA{1395fi)                           (15USCl681orl692}
   160 Stockholders* Suits          □ 355 Motor Vehicle                         □ 371 Truth iu Lending                       Act                            a 862 Black Lung (923)            □ 485 Telephone Consumer
   190 Other Contract                        Product Liability                  □ 380 Other Peraonal                  D 720 Labor/Management                a 863 DIWC/DIWW (405(g))                Protection Act
   193 Contract Product Liability   O 360 Other Personal                                   Pr<perty Damage                   Relations                      a 864 SSID Title XVI              O 490 Cable/Sat TV-
   196 Franchise                          Injury                                O 385 Property Damage                 O 740 Railway Labor Act               O 865RSI(405(g})                  G 850 Securities/Comnioditie.'i'
                                    O 362 PcrsoiwI Injury -                                Pro^ct Liability           □ 751 Family and Medical                                                          Exchange
                                             Medical Mahgactice                                                              Leave Act                                                        G 890 Odier Statutoty ActiQn.<;
                                           CIV1LRH3H1S                            piasoNeatiPEmtQNS                   O 790 Otiier Labor Litigation            mgERALTAX SUITS                G 891 Agricultural Acts
L? 210 Land Coaidcmnation           O 440 Other Civil Rights                            Habeas Corpus:                O 791 Employee Retirement             a 870 Taxes (US. Plaintiff        G 893 Environmental Matters
   220 Foreclosure                  O 441 Voting                                □ 463 Alien Detainee                        Income Security Act                   or Defendant)               G 895 Freedom of Infonnation
rJ 230 Rent Lease & Ejectment       O 442 Employment                            O 510 Motions to Vacate                                                     O 871 IRS—Third Party                       Act
□I 240 Torts to Land                O 443 Hoosing/                                    Sentence                                                                      26 use 7609               G 896 Arbitration
□ 245 Tort Product Liability           -     Accommodations                     O 530 General                                                                                                 G 899 Administrative Proc eduie
a 290 All O&cr Real lYopcrty        ^445 Amer, w/Disabilitics <                 D 535 Death Penalty                          IB^GRATKIN                                                             Act/Reviexv or Appeal of
                                             Employment                           Ofiier:                             O 462 Naturalization Application                                              Agency Decision
                                    O 446 Amer, w/Disabilities -                O 540 Mandamus & Other                □ 465 Othtarlrnmigiation                                                O 950 Constitutionality of
                                             Other                              □ 550 Civil Rights                           Actions                                                                    Stare Statutes
                                    O 448 Education                             0 5SS Prison Conditicai
                                                                                O 560 Civil Detainee-
                                                                                      Conditions of
                                                                                           Confinement

¥, ORIGIN (Place an "X" in One Box Only)
X1       Original          O 2 Removed from                     □   3        Remanded from                       D 4 Reinstated or           G 5 Transferred from         ^ 6 Muitidistrict               □ 8 Multidistrict
         Proceeding            State Court                                   Appellate Court                         Reopened                    Another District             Litigation-                     Litigation-
                                                                                                                                                 (specify}                    Transfer                        Direct File
                                                                                                                                         \urwdk;don(Ast«tutes unless diversity) :
                                                ■      I I II       Ti inNiiffri .1'■       iT                               im.t.
         CAUSE OF ACTION
                                           Briefilescrijrtion of cause:                                  .                                         /                          ^       //         -            Py           ^         /
                                                                            fo                                                               MA-ios /I(L(L0'tig                                      c
VO. REQUESTED IN                           O CHECK IF THIS IS A CLASS ACTION                                            DEMANDS                                        CHECK YES only if demanded in
                                                                                                                                                                                                  m complaint:                   ^
         COMPLAINT:                             UNDER RULE 23, F.R Cv.P.                                                                                               JURY DEMAND:                  G Yes         G No

VIIL RELATED CASE(S)
                                              (See instructions):
          IF ANY                                                               JUDGE                                                                           DOCKET NUMBER

"oi/il       7                                                                                       OF ATTORNjfirOF RECQRBv

FOR OFFICE USE ONLY                                                 ^                                        1
   RECEIPTS^                    AMOUNT                                                     APPLYING IFP                                         JUDGE                               MAG. JUDGE
